Citation Nr: 1825389	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-29 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the residuals of a fracture/gunshot wound of the left (minor) hand.

2.  Entitlement to a compensable rating for left wrist reduced motion associated with residuals of fracture/gunshot wound of the left (minor) hand.

3.  Entitlement to a rating in excess of 10 percent for a scar on the left hand status post gunshot wound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1999 to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 and July 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that in February 2012 the Veteran submitted a claim for an increased evaluation for service-connected residuals of gunshot wound of the left wrist.  The RO recharacterized the claim as one of entitlement to an increased evaluation of residuals of fracture/gunshot wound of the left (minor) hand and developed it as such.  In April 2016, the Veteran filed a claim for service connection of the left wrist and the RO developed it as such.  In a July 2016 rating decision, the RO granted service connection for left wrist reduced motion associated with residuals of gunshot wound of the left wrist and assigned a noncompensable rating, effective April 5, 2016.  However, as left wrist reduced motion is not a separate condition from the Veteran's left hand fracture but rather part and parcel of the service-connected residuals of the in-service injury, the Board finds that the issues before the Board are more accurately phrased as captioned on the title page.  

In an August 2014 statement, the Veteran raised a claim of entitlement to an earlier effective date for service connection for his left wrist condition.  To date, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Since February 14, 2012, the Veteran's residuals of fracture/gunshot wound of the left (minor) hand have best approximated unfavorable ankylosis of the index, long, ring, and little fingers of the left hand.  The residuals are not manifested by findings approximating unfavorable ankylosis of the thumb and three fingers or unfavorable ankylosis of all five digits of the left hand. 

2.  Since February 14, 2012, the Veteran's left wrist reduced motion has been manifested by subjective reports of pain with use, without ankylosis.

3.  Since February 14, 2012, the Veteran's scar on the left hand has been manifested by three scars that are painful or unstable.  The scars are not both painful and unstable or cause functional impairment.  He does not have at least five scars that are painful or unstable.


CONCLUSIONS OF LAW

1.  Since February 14, 2012, the criteria for an increased rating of 40 percent, but no higher, for residuals of fracture/gunshot wound of the left (minor) hand have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5217 (2017).

2. Since February 14, 2012, the criteria for an increased rating of 10 percent, but no higher, for left wrist reduced motion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5215 (2017).

3.  Since February 14, 2012, the criteria for an increased rating of 20 percent, but no higher, for scar on the left hand status post gunshot wound have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7804 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

"The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (2017).  The provisions of 38 C.F.R. § 4.59   are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's service connected residuals of fracture/gunshot wound of the left hand are rated as 20 percent disabling under Diagnostic Code 5218, for unfavorable ankylosis of three digits of one hand, minor extremity.  

Diagnostic Code 5218 contemplates unfavorable ankylosis of three digits of one hand.  Unfavorable ankylosis of the long, ring, and little fingers of one hand is rated at 30 percent in the dominant extremity and at 20 percent in the non-dominant extremity.  Unfavorable ankylosis of the index finger and any two other fingers of one hand is rated at 40 percent in the dominant extremity and at 30 percent in the non-dominant extremity.  Unfavorable ankylosis of the thumb and any two fingers of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.  Note: Also consider whether evaluation as amputation is warranted.

Alternative and additional diagnostic codes for the hands are available under 38 C.F.R. § 4.71a, as follows:

Under Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand is rated at 60 percent in the dominant extremity and at 50 percent in the non-dominant extremity.  Under Diagnostic Code 5217, unfavorable ankylosis of the index, long, ring, and little fingers of one hand is rated at 50 percent in the dominant extremity and at 40 percent in the non-dominant extremity.  Unfavorable ankylosis of the thumb and any three fingers of one hand is rated at 60 percent in the dominant extremity and at 50 percent in the non-dominant extremity.  Note: Also consider whether evaluation as amputation is warranted.

Note (1) for the Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand states that for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a (2017).

Note (2) states that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.  

Note (3)(ii)  states that if both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  

Note (5) states that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  Id.  

By way of history, in a January 2005 rating decision, the March 2013 rating decision, and a July 2014 supplemental statement of the case, the Veteran's hand disability has been evaluated as analogous to unfavorable ankylosis of three digits to include the long, ring, and little finger of the non-dominant hand.  In determining the appropriate rating for unfavorable ankylosis of the digits the key inquiry for the Board is whether the left hand thumb or index finger are also analogously ankylosed. 

As further discussed below, the Board finds that an increased rating of 40 percent under Diagnostic Code 5217, for unfavorable ankylosis of four digits of one hand, minor extremity, is warranted. 

VA treatment records throughout the appellate period reflect the Veteran's reports of constant shooting pain in the lateral aspect of the dorsum of the left hand and loss of strength and numbness of the left fourth and fifth fingers.  

At a March 2014 VA hand and fingers examination the Veteran reported that his hand had become stiffer and his dexterity had decreased.  He indicated that he was having more difficulty performing his mail carrier duties due to increased pain of the left hand and swelling with activity.  He also endorsed increased pain and stiffness in cold weather.  The Veteran is right hand dominant.  The Veteran reported that his left hand is flared-up all the time.  During the examination, the examiner observed that the Veteran had limitation of motion or painful motion for all four fingers of the hand, excluding the thumb.  There was no gap between the thumb pad and the fingers but there was a less than one-inch gap with painful motion between the index and ring fingers and the proximal traverse crease of the palm.  Finger extension of the long finger was limited by no more than 30 degrees but there was painful motion with extension.  The examiner noted no additional limitation of motion for any fingers after repetitive-use testing.  After repetitive-use testing, there was no gap between the thumb pad and the fingers but there was a less than one-inch gap with painful motion between the index and ring fingers and the proximal traverse crease of the palm.  Finger extension of the long finger was limited by no more than 30 degrees but there was evidence of painful motion.  The examiner determined the Veteran had additional functional loss of all four fingers, including less movement than normal, weakened movement, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, deformity, and atrophy of disuse.  He also had decreased muscle strength.  The Veteran had tenderness and pain to palpation for the left hand joints and soft tissue.  The examiner did not indicate that there was ankylosis of the thumb or fingers.  The examiner further determined that the functioning of the Veteran's left hand is not so diminished that amputation with prosthesis would equally serve the Veteran. The examiner opined that with increased repetition over time, it is expected that there would be no increased loss in functionality or range of motion during flare-ups or when the joints are used over a period of time.  The examiner stated that there was no incapacitation, no change in range of motion after three repetitions, no pain, and no flare-ups during the examination. 

Based on the above evidence, the Board finds that an increased rating of 40 percent for unfavorable ankylosis of the left hand index, long, ring, and little fingers is warranted.  Notably, in order to receive a higher rating of 50 percent, there must be either unfavorable ankylosis of the thumb and any three fingers or there must be unfavorable ankylosis of all five digits of the left hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 and 5217.  Here, the most probative evidence reflects that the Veteran's disability, at worst, has been manifested by findings approximating unfavorable ankylosis of four digits, excluding the thumb.  All of the Veteran's four fingers, including the index finger, are noted to have limitation of motion and functional loss due to less movement than normal, pain with movement, weakened movement, incoordination and an impaired ability to execute skilled movements, deformity, and atrophy of disuse.  See March 2014 VA examination.  The medical evidence fails to demonstrate unfavorable ankylosis of the left thumb or of all five fingers.  Therefore, a rating in excess of 40 percent is not warranted. 

The Board has considered whether the Veteran is entitled to higher or additional ratings under other diagnostic codes.  The Board finds that the Veteran's residuals of fracture/gunshot wound of the left hand may also be rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5309, which pertains to injuries to muscle group IX, including the intrinsic muscles of the hands.  See 38 C.F.R. § 4.20, 4.56.  However, Diagnostic Code 5309 does not list percentages for corresponding levels of disability.  Rather, it states, "The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Rate on limitation of motion, minimum 10 percent."  The Veteran is already in receipt of a 40 percent rating based on limitation of motion (unfavorable ankylosis of the left (minor) hand index, long, ring, and little fingers), per the Board's grant herein.  As discussed above, the Veteran is not entitled to a rating in excess of 40 percent under the diagnostic codes for rating disabilities of the fingers on the basis of unfavorable ankylosis.  Therefore, the Board finds that the Veteran is not entitled to higher or additional ratings under Diagnostic Code 5309 for his left hand.

Next, the Board has considered whether a compensable rating for the Veteran's left wrist disability is warranted.  The Veteran's left wrist disability is rated as noncompensable pursuant to Diagnostic Code 5215.

Diagnostic Code 5215 provides that limitation of motion of the major and minor wrist with palmar flexion limited in line with the forearm warrants a 10 percent disability rating.  Alternatively, a 10 percent rating may be assigned for limitation of motion of dorsiflexion of the wrist less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).  Normal range of motion of the wrist is extension (dorsiflexion) 0-70 degrees, palmar flexion 0-80 degrees, ulnar deviation 0-45 degrees and radial deviation 0-20 degrees.  38 C.F.R. § 4.71a, Plate I.  Higher ratings are warranted only where there is ankylosis of the wrist.  Id. Diagnostic Code 5214 (2017).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In his August 2014 substantive appeal, the Veteran reported that he had difficulty bending and moving his wrist and has constant wrist pain.  

At a June 2016 VA wrist examination,  the Veteran reported that he had decreased range of motion in his left wrist and daily pain that increases with overexertion.  The examiner determined that the Veteran's left wrist palmar flexion was limited to 60 degrees, dorsiflexion was limited to 30 degrees, ulnar deviation was limited to 40 degrees, and radial deviation was normal.  The examiner noted no pain or pain with weightbearing and indicated that the range of motion did not contribute to functional loss.  However, the examiner did indicate that the Veteran had objective evidence of localized tenderness and pain on palpation.  The Veteran was able to perform repetitive-use testing with at least three repetitions and no additional loss of function or range of motion.  The examiner determined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability of the left wrist with repeated use over time.  The Veteran had normal muscle strength with flexion and extension and no muscle atrophy.  The examiner also determined that there was no ankylosis of the left wrist.  The examiner also opined that the Veteran's reduced left wrist motion due to his left hand gunshot wound was clearly evidenced in service, specifically a March 2004 service treatment record documenting decreased range of motion of left wrist extension, flexion, and ulnar deviation.  The examiner opined that the reduced range of motion of the left wrist is a direct result of his left hand injury in service. 

Given the Veteran's credible reports of painful motion and the examiner's findings that left wrist reduced range of motion has existed throughout the pendency of the appeal, the Board finds that a 10 percent rating is warranted since February 14, 2012, the date of the claim for an increased evaluation.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5215; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint). 

A rating in excess of 10 percent, however, is not warranted.  10 percent is the maximum available rating under Diagnostic Code 5215; a rating based on more severe limitation of motion is not available.  Thus, no further action pursuant to Correia is required.  A rating under Diagnostic Code 5214, the only other diagnostic code pertaining to the wrist, requires ankylosis.  The Veteran has not contended that he has ankylosis of the wrist, nor are signs or symptoms approximating ankylosis reflected in the evidence of record. 

In summary, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's left wrist disability since February 14, 2012.

Finally, the Board has considered whether an increased rating for a left hand scar status-post gunshot wound is warranted.  The Veteran's scar of the left hand status post gunshot wound is rated as 10 percent disabling under Diagnostic Code 7804 for unstable or painful scars.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A higher 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable and painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note 1 to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118.

In this case, the March 2014 VA examiner determined that the Veteran had three superficial and non-linear scars at the wrist and thumb with a total area of 41.5 square centimeters.  The examiner reported that the scars did not result in limitation of function and no symptoms such as muscle or nerve damage are associated with the scars.  The examiner determined that none of the scars were painful or unstable.  The June 2016 VA examiner noted no scars.  

Conversely, by way of history, at an October 2004 VA examination, the Veteran was determined to be hypersensitive in the area of the scar.  Post-service VA records during the pendency of the appeal do no suggest that pain or hypersensitivity due to scarring has resolved.  Resolving doubt in favor of the Veteran, the Board finds that the Veteran has three painful scars of the left hand throughout the pendency of the appeal.  

When viewing the three scars as painful only, no more than a 20 percent rating is warranted, as at least five or more tender scars are required for a higher rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board has considered other potentially relevant diagnostic codes.  Diagnostic Code 7800 is not for application, as it applies apply to scars of the head, face, or neck.  Diagnostic Codes 7801 and 7802 are also not for application as the surface area of the Veteran's left hand scars are neither deep and nonlinear or are less than required for a 10 percent rating under the respective Diagnostic Codes.  Thus, only Diagnostic Code 7805 for other disabling effects can provide for a higher or separate rating.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3, Diagnostic Code 7805.  However, here, there is nothing to support any additional disabling effects caused by the Veteran's scarring not already contemplated by Diagnostic Code 7804.  To that end, VA examiners found no limitation of function, complications, or functional impact related to the Veteran's scars.  Thus, Diagnostic Code 7805 is also not for application.

In sum, the Board finds that the Veteran's current painful three scars are consistent with the 20 percent rating assigned under Diagnostic Code 7804.  The preponderance of the evidence is against the assignment of higher or separate compensable ratings for scarring at any point during the period on appeal.


ORDER

An increased evaluation of 40 percent, but no higher for residuals of fracture/gunshot wound of the left (minor) hand is granted.

An increased evaluation of 10 percent, but no higher, for left wrist reduced motion associated with residuals of fracture/gunshot wound of the left (minor) hand is granted.

An increased evaluation of 20 percent, but no higher, for scar on the left hand status-post gunshot wound is granted. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


